 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 6                                           AT SEATTLE

 7    JAMES H.,

 8                                      Plaintiff,              CASE NO. C18-5371-MAT

 9              v.
                                                                ORDER RE: SOCIAL SECURITY
10    NANCY A. BERRYHILL, Deputy                                DISABILITY APPEAL
      Commissioner of Social Security for
11    Operations,

12                                      Defendant.

13

14          Plaintiff proceeds through counsel in his appeal of a final decision of the Commissioner of

15   the Social Security Administration (Commissioner).               The Commissioner denied plaintiff’s

16   application for Disability Insurance Benefits (DIB) after a hearing before an Administrative Law

17   Judge (ALJ). Having considered the ALJ’s decision, the administrative record (AR), and all

18   memoranda, this matter is REVERSED and REMANDED for further proceedings.

19                                 FACTS AND PROCEDURAL HISTORY

20          Plaintiff was born on XXXX, 1977.1 He graduated high school and previously worked as

21   a tattoo artist, painter, tour guide, garage door installer and mechanic. (AR 74, 87-89.)

22          Plaintiff made a prior DIB claim, and received an unfavorable ALJ decision dated

23
            1
                Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).

     ORDER
     PAGE - 1
 1   September 22, 2015; the Appeals Council denied review and Plaintiff did not appeal. (See AR

 2   102-111, 116-18, 124.)       The decision addressed the period from January 1, 2012 through

 3   September 22, 2015.2

 4           Plaintiff protectively filed the DIB application currently under consideration in October,

 5   2016, alleging disability beginning January, 1, 2012 (AR 236.) The claim was denied initially and

 6   on reconsideration. (AR at 123-134, 135-149). On September 25, 2017, ALJ Cynthia Rosa held

 7   a hearing, taking testimony from plaintiff and a vocational expert (VE). (AR 66-98.) Plaintiff

 8   amended the alleged onset date to October 1, 2016 at the hearing. (AR 71.) On January 4, 2018,

 9   ALJ Rosa issued a decision finding plaintiff not disabled. (AR 10-25.) Plaintiff timely appealed,

10   the Appeals Council denied review (AR 1-3), rendering the ALJ’s opinion the final decision of the

11   Commissioner. Plaintiff timely appealed that final decision to this Court.

12                                              JURISDICTION

13           The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

14                                                DISCUSSION

15           The Commissioner follows a five-step sequential evaluation process for determining

16   whether a claimant is disabled. See 20 C.F.R. §§ 404.1520 (2000). At step one, it must be

17   determined whether the claimant is gainfully employed. The ALJ found Plaintiff had not engaged

18   in substantial gainful activity since the October 1, 2016 amended onset date. (AR at 13.) At step

19   two, it must be determined whether a claimant suffers from a severe impairment. The ALJ found

20   severe: posttraumatic stress disorder (PTSD), social anxiety, major depressive disorder,

21   degenerative disc disease of the thoracic spine with juvenile kyphosis and disc extrusions at T7-8,

22
             2
               The ALJ did not give res judicata effect to this ruling pursuant to Chavez v. Brown, 844 F.2d 691
23
     (9th Cir. 1988), due to a change of circumstances—namely, the revision of the regulations regarding
     disability due to mental health impairments. (AR 11.) No party has disputed this determination.

     ORDER
     PAGE - 2
 1   and chondromalacia of the bilateral knees. (AR at 13.) Step three asks whether a claimant’s

 2   impairments meet or equal a listed impairment. The ALJ found Plaintiff’s impairments did not

 3   meet or equal the criteria of a listed impairment. (AR at 14.)

 4             If a claimant’s impairments do not meet or equal a listing, the Commissioner must assess

 5   residual functional capacity (RFC) and determine at step four whether the claimant has

 6   demonstrated an inability to perform past relevant work. The ALJ found Plaintiff able to perform

 7   light work as defined in 20 C.F.R. § 416.967(b), except he can occasionally climb ramps and stairs,

 8   but never ropes, ladders, or scaffolds; can occasionally balance, stoop, kneel, crouch, crawl, and

 9   twist at the torso; can occasionally reach overhead bilaterally; can perform simple routine tasks

10   with a Reasoning Level of 1 or 2, which involve no public contact and only occasional superficial

11   contact with coworkers; he should avoid concentrated exposure to extreme cold and hazards, and

12   needs an option to change position from sitting to standing in 20 to 30-minute intervals. (AR at

13   15). With that assessment, the ALJ found Plaintiff unable to perform his past relevant work. (AR

14   at 24.)

15             If a claimant demonstrates an inability to perform past relevant work, or has no past

16   relevant work, the burden shifts to the Commissioner to demonstrate at step five that the claimant

17   retains the capacity to make an adjustment to work that exists in significant levels in the national

18   economy. With the assistance of the VE, the ALJ found Plaintiff capable of performing other jobs,

19   such as work as a product assembler, packager/inspector, and electronics worker. (AR at 25).

20             This Court’s review of the ALJ’s decision is limited to whether the decision is in

21   accordance with the law and the findings supported by substantial evidence in the record as a

22   whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Accord Marsh v. Colvin, 792 F.3d

23   1170, 1172 (9th Cir. 2015) (“We will set aside a denial of benefits only if the denial is unsupported



     ORDER
     PAGE - 3
 1   by substantial evidence in the administrative record or is based on legal error.”) Substantial

 2   evidence means more than a scintilla, but less than a preponderance; it means such relevant

 3   evidence as a reasonable mind might accept as adequate to support a conclusion. Magallanes v.

 4   Bowen, 881 F.2d 747, 750 (9th Cir. 1989). If there is more than one rational interpretation, one of

 5   which supports the ALJ’s decision, the Court must uphold that decision. Thomas v. Barnhart, 278

 6   F.3d 947, 954 (9th Cir. 2002).

 7           Plaintiff contends that the ALJ erred in: (1) rejecting the opinions of treating providers

 8   Philip McRill, M.D. and Megan Foley, DNP, PMHNP-BC; (2) rejecting Plaintiff’s reports of his

 9   symptoms without providing legally sufficient reasons; and (3) failing to account in the RFC for

10   Plaintiff’s limitations in concentration, persistence and pace. He requests that the Court remand

11   for an award of benefits, or in the alternative for further proceedings. The Commissioner argues

12   the ALJ’s decision has the support of substantial evidence and should be affirmed.

13                                               Medical Evidence

14           Plaintiff avers error in the consideration of evidence from treating physician Dr. McRill

15   and treating psychological nurse practitioner Megan Foley.

16           The regulations applicable to plaintiff’s SSI claim distinguish between “acceptable medical

17   sources” and “other sources.”         Acceptable medical sources include, for example, licensed

18   physicians and psychologists, while other non-specified medical providers, including physician

19   assistants, are considered “other sources.” 20 C.F.R. §§ 416.902, 416.913, and Social Security

20   Ruling (SSR) 06-03p (rescinded effective March 27, 2017).3 In general, more weight should be

21

22           3
              New regulations, applicable to claims, unlike this one, that are filed after March 27, 2017, include
     advanced practice registered nurses, audiologists, and physician assistants as “acceptable medical sources,”
23
     and recognize other licensed heath care workers as “medical sources” and other sources of evidence as
     “nonmedical sources.” 20 C.F.R. § 416.902(a), (d), (e).

     ORDER
     PAGE - 4
 1   given to the opinion of a treating physician than to a non-treating physician, and more weight to

 2   the opinion of an examining physician than to a non-examining physician. Lester v. Chater, 81

 3   F.3d 821, 830 (9th Cir. 1996). An ALJ must provide clear and convincing reasons for rejecting

 4   the opinion of a physician where it is not contradicted by another physician, or specific and

 5   legitimate reasons, supported by substantial evidence, for rejecting a physician’s contradicted

 6   opinion. Id. at 830-31. The ALJ may assign less weight to the opinions of other sources, Gomez

 7   v. Chater, 74 F.3d 967, 970 (9th Cir. 1996), and may discount their opinions by providing reasons

 8   germane to the source, Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

 9   A.     Phillip McRill, M.D.

10          Dr. McRill became Plaintiff’s primary care physician in June, 2015. (AR 793.) However,

11   the record contains only four notes reflecting his examinations of Plaintiff: during his initial visit

12   (AR 792-97), on May 6, 2016 (AR 483-487), on April 3, 2017 (AR 1547-52), and on June 13,

13   2016 (AR 464-65). On February 7, 2017, Dr. McRill completed a form in which he identified

14   Plaintiff’s diagnoses as thoracic kyphosis, vertebral compression fractures, chronic PTSD,

15   depression, obstructive sleep apnea and patellofemoral syndrome. (AR 656-661.) Dr. McRill

16   opined that Plaintiff could stand and walk for less than two hours of an eight hour day, could sit

17   four hours, and would need to change position from sitting every 10 minutes and from standing

18   every 5 minutes. (AR 658-59.) He predicted Plaintiff would be absent from work more than four

19   times a month. (AR 661.)

20          The ALJ gave Dr. McRill’s statement little weight, finding that the significant limitations

21   it proffered were inconsistent with the record, including imaging studies, Plaintiff’s course of

22   treatment, the clinical observations of multiple clinicians, and the opinions of State agency

23   physicians Drs. Irwin and Fitterer, to which the ALJ assigned great weight. (AR 22.) The ALJ



     ORDER
     PAGE - 5
 1   also found that Dr. McRill did not describe any objective evidence to support his limitations, even

 2   though the form he completed had provided space to do so. (AR 23.)

 3          The ALJ’s determination that the limitations proffered by Dr. McRill are inconsistent with

 4   the record as a whole is supported by substantial evidence. First, Dr. McRill’s notes of his four

 5   personal examinations of Plaintiff do not evidence a disabling level of pain.             His initial

 6   examination, on June 30, 2015 noted “paraspinal tenderness” in the mid-thoracic region, but

 7   “without evidence of spasm.” (AR 795.) Dr. McRill’s notes for Plaintiff’s second visit, on May

 8   6, 2016 for medication consents, observe that Plaintiff “rode his motorcycle today,” but reflect no

 9   examination of Plaintiff’s spine. (AR 483-86.) Notes of the April 10, 2017 visit—to discuss a

10   medication switch and the results of Plaintiff’s knee MRIs—state that a switch from gabapentin to

11   pregabalin “seems to be working.” (AR 1548.) Physical examination notes merely assess Plaintiff

12   as “alert and oriented”; Plaintiff was “referred to ortho” for further evaluation of his knee issues.

13   (AR 1550, 1551.) Finally, notes of a June 13, 2016 visit for skin tag removal contain no

14   examination of Plaintiff’s spine or knees. (AR 464-65.)

15          The record as a whole likewise does not support the extreme restrictions contained in Dr.

16   McRill’s statement. Imaging of Plaintiff’s thoracic spine and knees shows only mild to moderate

17   deformities and, with respect to Plaintiff’s spinal issues, no progressive worsening since the prior

18   ALJ opinion in September, 2015 in which Plaintiff was found not to be disabled. (AR 102-111.)

19   X-rays taken in October, 2016 show mid-thoracic spine wedging that “appears unchanged”

20   compared to 2012 imaging, and June, 2017 X-rays show “unchanged” results compared to a 2015

21   study. (AR 333, 666.) Similarly, June, 2017 MRI imaging shows kyphosis and chronic wedging,

22   but a “normal” spinal cord and “unremarkable” paraspinal soft tissues; these results differ little, if

23   at all, from June, 2015 imaging (which in turn was “unchanged” from 2013 films). (AR 662,



     ORDER
     PAGE - 6
 1   1324.) Imaging of Plaintiff’s knees likewise shows only mild to moderate deformities. In August,

 2   2016, knee X-rays showed “only minimal spurring” and no effusion. (AR 334.) MRIs of both

 3   knees in March, 2017 revealed patellofemoral compartment chondromalacia, but only “trace”

 4   effusion in both knees. (AR 675, 677.)4

 5           Physical examinations by other practitioners likewise did not result in findings that would

 6   support the severe restrictions suggested by Dr. McRill. Plaintiff’s March, 2017 examination at

 7   the Oregon Health & Science University Neurological Surgery Spine Clinic yielded normal

 8   musculoskeletal results, with a normal gait, normal tone and motor scores of 5 out of 5. (AR 694.)

 9   Neurological and reflex results were normal throughout, with only minor exceptions. (Id.)

10   Similarly, Plaintiff’s November, 2016 examination by Physical Therapist Mary Clark in

11   connection with his knee pain showed ranges of motion within normal limits, normal flexion and

12   extension, and 5 out of 5 strength. (AR 363.) Examination by Dr. Cornelius in June, 2017

13   similarly yielded normal results (aside from a “slight limp”). (AR 686.)

14           Finally, as the ALJ found, the opinions of the State agency physicians reviewing Plaintiff’s

15   records are consistent with the objective evidence. Both Dr. Irwin and Dr. Fitterer found that,

16   notwithstanding severe impairments, Plaintiff was capable of full time work in the light range,

17   with postural and environmental limitations. (AR 21-22, citing AR 129-131, 143-145.)

18           Because the record contained contradictory opinions from non-examining State agency

19   physicians Fitterer and Irwin, the ALJ could reject Dr. McRill’s opinion for specific and legitimate

20   reasons, supported by substantial evidence. Widmark v. Barnhart, 454 F.3d 1063, 1066 & n.2 (9th

21   Cir. 2006). Such reasons include inconsistency between the opinion and the physician’s own notes

22
             4
               As the ALJ found, Plaintiff consulted Casey Cornelius, DO regarding these results and was treated
23
     with injections; however, there is no record that Plaintiff attended the follow-up appoint scheduled with Dr.
     Cornelius, or sought any further treatment. (AR 18, 685-87, 680.)

     ORDER
     PAGE - 7
 1   or observations, Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005), or based on

 2   inconsistency between the opinion and the record as a general matter, Tommasetti v. Astrue, 533

 3   F.3d 1035, 1041 (9th Cir. 2008). In this case, the ALJ properly rejected the opinion of Dr. McRill

 4   based on an absence of supportive objective evidence in the record, including in Dr. McRill’s own

 5   treatment notes.

 6          Plaintiff contends that the ALJ improperly relied upon the opinions of the State agency

 7   physicians, because those physicians did not have Plaintiff’s entire record before them. (Dkt. 13

 8   at 4-5.) However, Plaintiff’s critique would apply equally to Dr. McRill’s statement, which is

 9   dated approximately one month before Dr. Irwin’s March 10, 2017 opinion. (AR 143, 661.) Since

10   Dr. McRill only personally examined Plaintiff four times, his statement would necessarily have

11   relied heavily on Plaintiff’s treatment records—which covered the same time period as the records

12   reviewed by Dr. Irwin. The ALJ did not err in relying upon the opinions of the State agency

13   doctors, where those opinions, unlike that of Dr. McRill, were consistent with the record as a

14   whole. See Tonapetyan v. Halter, 242 F.3d 1144, 1148-49 (9th Cir. 2001) (“Although the contrary

15   opinion of a non-examining medical expert does not alone constitute a specific, legitimate reason

16   for rejecting a treating or examining physician's opinion, it may constitute substantial evidence

17   when it is consistent with other independent evidence in the record.”).

18          Plaintiff next avers error in the ALJ’s additional basis for rejecting Dr. McRill’s opinion—

19   that it failed to provide objective reasons for the proffered limitations. (Dkt. 13 at 5.) An ALJ

20   may discount a treating physician’s opinion when it is “in the form of a checklist, did not have

21   supportive objective evidence, was contradicted by other statements and assessments of [the

22   claimant’s condition] . . . as well as when that opinion is “conclusory, brief, and unsupported by

23   the record as a whole . . . or by objective medical findings[.]” Batson v. Commissioner, 359 F.3d



     ORDER
     PAGE - 8
 1   1190, 1195 (9th Cir. 2004). See also Molina, 674 F.3d at 1111 (ALJ may “‘permissibly reject[ ] .

 2   . . check-off reports that [do] not contain any explanation of the bases of their conclusions.’”)

 3   (quoting Crane v. Shalala, 76 F.3d 251, 253 (9th Cir. 1996); also citing Holohan v. Massanari,

 4   246 F.3d 1195, 1202 (9th Cir. 2001) (“[T]he regulations give more weight to opinions that are

 5   explained than to those that are not.”). Having found that Dr. McRill’s statement was inconsistent

 6   with the medical record, the ALJ did not err in rejecting the statement for the additional reason

 7   that it did not provide any explanation of the basis for its conclusions.

 8          Finally, Plaintiff argues that the ALJ erred in rejecting Dr. McRill’s opinion because the

 9   ALJ did not describe how he weighed factors such as length of the treating relationship. (Dkt. 13

10   at 5-6.) When analyzing a treating physician’s opinion, the ALJ must “consider factors such as

11   the length of the treating relationship, the frequency of examination, the nature and extent of the

12   treatment relationship, or the supportability of the opinion.” Trevizo v. Berryhill, 871 F.3d 664,

13   676 (9th Cir. 2017). However, an “ALJ is not required to make an express statement that she

14   considered all the factors outlined” in the regulations. Kelly v. Berryhill, 732 F. App'x 558, 562 n.

15   4 (9th Cir. 2018). These factors include “supportability” and “consistency with the record as a

16   whole,” which the ALJ here determined was dispositive. 20 C.F.R. § 416.927(c)(4). As discussed

17   above, neither Dr. McRill’s treatment notes nor the record as a whole supports the extreme

18   restrictions proffered in Dr. McRill’s statement. Substantial evidence supports the consideration

19   of Dr. McRill’s opinion.

20   B.     Megan Foley, DNP, PMHNP-BC

21          As an “other source,” Ms. Folely’s opinions may be rejected for reasons germane to the

22   opinion. Molina, 674 F.3d at 1108.

23          Ms. Foley became Plaintiff’s treating Veteran’s Administration (VA) psychiatric nurse



     ORDER
     PAGE - 9
 1   practitioner in February, 2017. (AR 1624.) She met with Plaintiff approximately monthly, for a

 2   total of 6 visits, for management of his mental health medications. (AR 1624-28, 1592-96, 1498-

 3   1502, 1428-32, 1403-04, 1881-85.) During this period, Plaintiff was also receiving weekly therapy

 4   sessions from a different therapist outside the VA.        (AR 1499.)      Ms. Foley completed a

 5   questionnaire on August 31, 2017. (AR 1719-23.) Ms. Foley diagnosed Plaintiff with PTSD,

 6   social anxiety disorder and major depressive disorder. (AR 1719.) She opined that Plaintiff was

 7   significantly limited in his ability to interact with others, to remember and apply information, to

 8   persist and maintain pace, to adapt and manage himself, and to maintain attention for two hours.

 9   (AR 1720-21.) Ms. Foley further opined that Plaintiff’s psychological symptoms would cause him

10   to miss between six and ten days of work per month. (AR 1723.)

11          The ALJ gave little weight to Ms. Folely’s statement, finding that neither the record nor

12   Ms. Foley’s own treatment notes supports the extent of the limitations she proffered. (AR 19-21,

13   23.) Plaintiff contends that the ALJ failed to provide sufficiently specific reasons for discrediting

14   Ms. Folely’s statement, because the portion of the ALJ’s opinion discussing the statement does

15   not specify the inconsistencies.

16          The ALJ provided germane reasons, supported by substantial evidence, for discounting

17   Ms. Folely’s statement. First, Ms. Folely’s treatment notes reflect mental status examinations with

18   primarily normal results that conflict with the limitations contained in her statement. For example,

19   in Plaintiff’s initial visit on February 14, 2017, Ms. Foley found that Plaintiff was cooperative,

20   calm, with normal speech; mood was “not too sad or happy”; affect was even and appropriate;

21   thought processes were linear, logical and goal-directed; Plaintiff was oriented; his judgment was

22   good and his insight fair. (AR 1626.) Subsequent visits were similarly normal, although with

23   occasional variations in mood or affect. (e.g. AR 1594 (affect “anxious/tense”), AR 1500 (mood



     ORDER
     PAGE - 10
 1   “up and down”; affect “somewhat tense), AR 1429 (mood “blah”; affect “blunted”), AR 1882

 2   (mood anxious, but improved; affect tense). These primarily normal findings—with only a few

 3   minor deficits—are not consistent with the severe limitations opined by Ms. Foley in Plaintiff’s

 4   ability to focus, interact with others and maintain attention. Furthermore, the mental status

 5   examination results from other practitioners (psychiatrists, therapists and social workers) who met

 6   with Plaintiff were uniformly normal. (AR 1478, 1509, 1514, 1581, 1886.)

 7          The ALJ discussed the foregoing evidence in detail at AR 19-21. Plaintiff’s contention

 8   that the ALJ’s reasoning is deficient because that detail was not repeated in her discussion of Ms.

 9   Foley’s statement (AR 23) is without merit. The Court properly considers the ALJ’s decision as

10   a whole, not solely the portion of the decision addressing a physician’s opinion, the weight

11   assigned the opinion, and the reasons for the weight assignment. See Rice v. Barnhart, 384 F.3d

12   363, 370 n.5 (7th Cir. 2004) (“Because it is proper to read the ALJ’s decision as a whole, and

13   because it would be a needless formality to have the ALJ repeat substantially similar factual

14   analyses at both steps three and five, we consider the ALJ’s treatment of the record evidence in

15   support of both his conclusions at steps three and five.”) (internal citation omitted). “As a

16   reviewing court, we are not deprived of our faculties for drawing specific and legitimate inferences

17   from the ALJ’s opinion.” Magallanes, 881 F.2d at 755. Indeed, “[e]ven when an agency ‘explains

18   its decision with “less than ideal clarity,”’ we must uphold it ‘if the agency’s path may reasonably

19   be discerned.’” Molina, 674 F.3d at 1121 (9th Cir. 2012) (quoted sources omitted).

20          The ALJ provided germane reasons, supported by substantial evidence, for the weight

21   assigned to Ms. Foley’s opinion.

22                                          Symptom Testimony

23          Absent evidence of malingering, an ALJ must provide specific, clear, and convincing



     ORDER
     PAGE - 11
 1   reasons to reject a claimant’s testimony.5 Burrell v. Colvin, 775 F.3d 1133, 1136-37 (9th Cir.

 2   2014). “General findings are insufficient; rather, the ALJ must identify what testimony is not

 3   credible and what evidence undermines the claimant’s complaints.” Lester, 81 F.3d at 834. The

 4   ALJ may consider a claimant’s “reputation for truthfulness, inconsistencies either in his testimony

 5   or between his testimony and his conduct, his daily activities, his work record, and testimony from

 6   physicians and third parties concerning the nature, severity, and effect of the symptoms of which

 7   he complains.” Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997).

 8           The ALJ here found Plaintiff’s statements concerning the intensity, persistence, and

 9   limiting effects of his symptoms not fully supported. Contrary to Plaintiff’s contention, the ALJ

10   provided several specific, clear, and convincing reasons in support of that conclusion.

11   A.      Medical Evidence

12           The ALJ discounted Plaintiff’s testimony regarding the extent of his symptoms because it

13   was not consistent with the medical evidence and other evidence in the record. As discussed above,

14   the ALJ found that imaging of Plaintiff’s back and knees revealed only minor deficits which, in

15   the case of Plaintiff’s spinal issues, were unchanged from imaging during the period in which the

16   prior ALJ opinion found Plaintiff not disabled. (AR 16-17, 333, 666, 662, 1324.) After receiving

17   treatment for his knee condition, Plaintiff did not attend his follow-up appointment, and has

18   apparently not sought further treatment. (AR 680.) Plaintiff’s physical examinations were largely

19   normal, and not consistent with Plaintiff’s allegations. (AR 694, 363, 686.) With respect to

20   Plaintiff’s mental health issues, the ALJ noted consistently normal mental status exams that

21   conflicted with Plaintiff’s testimony of debilitating symptoms. (AR 19-21.) Instead, the ALJ

22

23           5
              While the Social Security Administration eliminated the term “credibility” from its sub-regulatory
     policy addressing symptom evaluation, see SSR 16-3p, case law containing that term remains relevant.

     ORDER
     PAGE - 12
 1   found, Plaintiff’s mental health notes consistently show him exhibiting appropriate social behavior

 2   toward his treatment providers. (AR at 21.) Notably, contrary to Plaintiff’s assertion (and that of

 3   lay witness Angela Daniels6) that he has difficulty with grooming and wearing clean clothes, every

 4   treatment provider taking note of the subject describes Plaintiff as “well groomed” and/or having

 5   “good hygiene.” (e.g. AR 413, 499,506, 510, 1414, 1429, 1478, 1509, 1514, 1581,1886.)

 6            “While subjective pain testimony cannot be rejected on the sole ground that it is not fully

 7   corroborated by objective medical evidence, the medical evidence is still a relevant factor in

 8   determining the severity of the claimant’s pain and its disabling effects.” Rollins, 261 F.3d at 857;

 9   SSR 16-3p. An ALJ therefore properly considers whether the medical evidence supports or is

10   consistent with a claimant’s allegations.              Id.; 20 C.F.R. § 416.1529(c)(4) (symptoms are

11   determined to diminish capacity for basic work activities only to the extent the alleged functional

12   limitations and restrictions “can reasonably be accepted as consistent with the objective medical

13   evidence and other evidence.”) An ALJ may reject subjective testimony upon finding it

14   contradicted by or inconsistent with the medical record. Carmickle v. Comm’r, 533 F.3d 1155,

15   1161 (9th Cir. 2008); Tonapetyan, 242 F.3d at 1148.

16            The ALJ here rationally construed the record to support the existence of both physical and

17   mental limitations in functioning, but not to the extent alleged by Plaintiff. The ALJ provided

18

19            6
                Plaintiff's briefing could be construed to argue error in the treatment of Ms. Daniels’ lay witness
     statement. (Dkt. 13 at 15.) However, Plaintiff did not assign error to this issue; therefore, to the extent that
20   he argues error, the issue has been waived. See Scheduling Order, Dkt. 12 at 2 (“Beginning on page one,
     plaintiff shall list the errors alleged. . . . Assignments of error that are not listed in this section of the opening
21   brief will not be considered or ruled upon.”). It appears that Plaintiff may instead be arguing that the ALJ
     should have credited Plaintiff’s testimony because it is corroborated by the lay witness statement. (Dkt. 15
22   at 3.) But that argument turns the relevant case law on its head. Where an ALJ properly rejects a claimant’s
     testimony, there is no error in rejecting similar lay witness testimony. Valentine v. Comm'r SSA, 574 F.3d
     685, 694 (9th Cir. 2009) (because “the ALJ provided clear and convincing reasons for rejecting [the
23
     claimant’s] own subjective complaints, and because [the lay witness’s] testimony was similar to such
     complaints, it follows that the ALJ also gave germane reasons for rejecting [the lay witness’s] testimony”)).

     ORDER
     PAGE - 13
 1   specific, clear and convincing reasons for declining to accept Plaintiff’s testimony as to the degree

 2   of his impairment.

 3   B.     Activities

 4          The ALJ also found that Plaintiff’s activities contradict his claims of disabling physical

 5   and psychological symptoms. First, the ALJ found that despite Plaintiff’s claims of disabling pain,

 6   which he claimed worsened in 2015, Plaintiff continued to work as a tattoo artist through much of

 7   2016. (AR 16, citing AR 255.) In addition, Plaintiff testified that he also worked in February and

 8   March, 2017 doing tattoos. (AR 75.) While the earnings did not meet the threshold for substantial

 9   gainful activity, Plaintiff’s ability to continue tattooing conflicts with his testimony that his

10   symptoms prevent any work.

11          In addition, the record contains references to several additional activities that are

12   inconsistent with Plaintiff’s professed limitations. First, Plaintiff told Ms. Foley and his social

13   worker on several occasions that he was working out. In February and March, 2016, he reported

14   going to the gym daily. (AR 519, 517, 512, 509.) In February, 2017, Plaintiff stated that he is

15   “exercising more” and in May, 2017 reported that he “got a stationary bike and has been lifting

16   again” and planned to join the YMCA. (AR 1628, 1593.) In addition, Plaintiff reported “going

17   snowboarding regularly.” (AR 517.) Furthermore, the ALJ noted that Plaintiff continued to ride

18   his motorcycle in 2016 and into 2017: Plaintiff reported to Dr. McRill in May, 2016 that he “rode

19   his motorcycle today”; Plaintiff missed an appointment with his social worker in June, 2017

20   because he “had taken the bike out”; and Plaintiff appeared at another appointment in May, 2017

21   “dressed in motorcycle riding clothes.” (AR 483, 1482, 1514.) Although Plaintiff testified that he

22   sold his motorcycle “last year,” the record shows that it was not sold until July, 2017. (AR 73,

23   1413.) Finally, Plaintiff reported to his social worker in June, 2017 that he had “worked on his



     ORDER
     PAGE - 14
 1   parents’ yard.” (AR 1477). All of these activities conflict with Plaintiff’s assertions that he cannot

 2   stand more than two minutes, cannot walk more than 20 to 40 steps and can lift no more than 20

 3   pounds. (AR 284.)

 4          Plaintiff argues that because none of these activities was sufficiently sustained to be

 5   transferrable to a work setting, they are not appropriate reasons for disregarding his testimony.

 6   (Dkt. 13 at 12.) However, activities undermine a claimant’s allegations where they either (1)

 7   contradict the claimant’s testimony, or (2) “meet the threshold for transferable work skills[.]” Orn

 8   v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). The ALJ here properly considered evidence of

 9   activities contradicting plaintiff’s testimony as to the degree of his impairment. See also Molina,

10   674 F.3d at 1112-13 (“While a claimant need not “ ‘vegetate in a dark room” ’ in order to be

11   eligible for benefits, the ALJ may discredit a claimant’s testimony when the claimant reports

12   participation in everyday activities indicating capacities that are transferable to a work setting.

13   Even where those activities suggest some difficulty functioning, they may be grounds for

14   discrediting the claimant’s testimony to the extent that they contradict claims of a totally

15   debilitating impairment.”) (citations omitted).

16          The ALJ properly considered evidence of plaintiff’s activities as contradicting his

17   testimony as to the degree of his physical and mental impairments. Orn, 495 F.3d at 639. For this

18   reason, and for the reasons discussed above, the ALJ provided specific, clear, and convincing

19   reasons for discounting plaintiff’s testimony.

20   C.     Character

21          Plaintiff contends that the ALJ engaged in an impermissible examination of Plaintiff’s

22   character in her discussions of Plaintiff’s past substance abuse and in characterizing his 2017 tattoo

23   income (which was not yet subject to reporting requirements) as “under the table.” The ALJ’s



     ORDER
     PAGE - 15
 1   treatment of Plaintiff’s symptom testimony does not raise these matters, and there is no indication

 2   that they affected her decision. However, even if the ALJ improperly relied on these issues, any

 3   error was harmless because her decision also identifies additional specific, clear and convincing

 4   reasons to reject Plaintiff’s testimony—namely, that the testimony conflicts with the medical

 5   evidence and with Plaintiff’s activities. Carmickle, 533 F.3d at 1162-63 (where ALJ errs in relying

 6   upon one of several reasons for a credibility determination, error is harmless where the remaining

 7   reasons are legally sufficient and supported by substantial evidence.)

 8   RFC and Step Five

 9          Plaintiff contends that the ALJ erred in failing to accommodate Plaintiff’s moderate

10   limitations in concentration, persistence, and pace into the RFC. The RFC limited Plaintiff to

11   “simple routine tasks with a reasoning Level of 1 or 2, which involve no public contact and only

12   occasional superficial contact with coworkers.” (AR 15.) Plaintiff argues that his concentration,

13   persistence and pace limitations cannot be captured by a restriction to simple work, because no

14   medical opinion in the record so holds.

15          In Stubbs–Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008), the Ninth Circuit held

16   that an “assessment of a claimant adequately captures restrictions related to concentration,

17   persistence, or pace where the assessment is consistent with the restrictions identified in the

18   medical testimony.” In that case, the ALJ’s finding that a claimant had the RFC “to perform

19   simple, routine, repetitive sedentary work,” as well as a hypothetical question that reflected the

20   same limitations, adequately incorporated limitations related to pace and other mental limitations

21   regarding attention, concentration, and adaption that had been identified by doctors. Id. at 1173–

22   76. Specifically, only one doctor had assessed whether the claimant could perform unskilled work

23   on a sustained basis, and this doctor had concluded that the claimant could do so despite the



     ORDER
     PAGE - 16
 1   doctor’s additional finding that the claimant had a slow pace. Id. at 1174–75.

 2          Similarly, in a subsequent unpublished decision, the Ninth Circuit concluded that just as in

 3   Stubbs-Danielson, the ALJ did not err by limiting the claimant to “simple, routine” tasks—without

 4   any concentration, persistence or pace restriction—because one physician had found that the

 5   claimant “had difficulty concentrating but nonetheless concluded that he could perform ‘simple

 6   and repetitive tasks as well as more detailed and complex ones.’” Lawhorn v. Colvin, 609

 7   Fed.Appx. 449, 450 (9th Cir. 2015). The Ninth Circuit concluded that the ALJ’s RFC and

 8   hypothetical questions were consistent with the restrictions identified in the medical record, and

 9   thus adequately described Lawhorn’s limitations. Id.

10          Here, the ALJ relied upon the opinion of State agency psychologist Edward Beaty, Ph.D.,

11   to which he afforded great weight. (AR 22.) However, unlike the doctors’ opinions in Stubbs-

12   Danielson and Lawhorn, in which the doctors folded concentration, persistence and pace

13   limitations into a requirement of simple tasks, Dr. Beaty also included a pace restriction.

14   Specifically, he opined that “cl[aimant] has capacity for S[imple] R[epetitive] T[ask]s at a

15   moderate pace for a normal workday and workweek.” (AR 146.) Thus, in addition to a restriction

16   to simple, repetitive tasks, the medical evidence credited by the ALJ also imposes a pace

17   restriction. The ALJ erred in not incorporating this additional restriction from the medical

18   evidence into the RFC.

19          This error was not harmless, because the pace limitation was not incorporated into the

20   hypothetical to the VE, nor was the VE asked whether the jobs he identified could be accomplished

21   at a “moderate” pace. A VE’s testimony based upon an incomplete hypothetical lacks evidentiary

22   value to support a finding that a claimant can perform jobs in the national economy. Matthews v.

23   Shalala, 10 F.3d 678, 681 (9th Cir. 1993). On remand, the ALJ shall either reconsider his reliance



     ORDER
     PAGE - 17
 1   on Dr. Beaty’s opinion, or revise the RFC and, if necessary, obtain additional VE testimony

 2   regarding a hypothetical that accounts for all of Plaintiff’s credited limitations.

 3                                             CONCLUSION

 4          For the reasons set forth above, this matter is REVERSED and REMANDED for further

 5   proceedings.

 6          DATED this 25th day of January, 2019.

 7

 8                                                          A
                                                            Mary Alice Theiler
 9                                                          United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER
     PAGE - 18
